 Case 2:20-cv-02830-SHL-atc Document 9 Filed 06/14/21 Page 1 of 2                      PageID 36




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 SHARON D. MABON MILLS,                            )
        Plaintiff,                                 )
                                                   )
 v.
                                                   )           No. 2:20-cv-02830-SHL-tmp
 MEMPHIS LIGHT GAS & WATER, a                      )
 division of the City of Memphis,                  )
        Defendant.                                 )


              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Annie T. Christoff’s Report and Recommendation

to Dismiss Complaint for Insufficient Service, (ECF No. 8), filed May 20, 2021, recommending

that the Court dismiss Plaintiff’s Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff has not objected to the Magistrate Judge’s Report and Recommendation. (ECF

No. 8.) The time to do so has expired. The Court has reviewed the Report for clear error and

finds none. Therefore, the Court ADOPTS the Magistrate Judge’s Report and DISMISSES the

Complaint without prejudice.
Case 2:20-cv-02830-SHL-atc Document 9 Filed 06/14/21 Page 2 of 2   PageID 37




     IT IS SO ORDERED, this 14th day of June, 2021.

                                             s/ Sheryl H. Lipman
                                             SHERYL H. LIPMAN
                                             UNITED STATES DISTRICT JUDGE




                                         2
